Exhibit 10.1

LOGO [g128465g64k05.jpg]

2011 INCENTIVE PAYMENT PLAN

Final

December 13, 2010



--------------------------------------------------------------------------------

THE COOPER COMPANIES, INC.

2011 INCENTIVE PAYMENT PLAN

SECTION I - NAME

The name of this plan is the “2011 Incentive Payment Plan” (the “Plan” or
“IPP”).

SECTION II - SCOPE

This Plan sets out the IPP guidelines for the following Business Units of The
Cooper Companies, Inc. and its subsidiaries (the “Company” or “TCC”):

CooperVision (“CVI”) Consolidated

CooperSurgical (“CSI”) Consolidated

Corporate HQ

Where the terms of this Plan differ from the terms of any Participant’s
employment or severance contract, the terms of such contract will dictate. No
new such arrangements shall be entered into without the advance written approval
of all of the following: The Company’s Chief Financial Officer (“CFO”), its
Chief Executive Officer (“CEO”) and the Organization and Compensation Committee
of the Board of Directors (the “Committee”).

SECTION III - PURPOSE

The purpose of the Plan is to provide incentives to officers and key employees
of the Company who are in a position to contribute significantly to increasing
(1) Revenue, (2) Income, (3) Income excluding Archer, (4) Earnings Per Share
(“EPS”) and (5) Cash Flow, as defined in the Plan. The Plan also includes a
discretionary pool designed to allow for a subjective evaluation of each
Business Unit’s and/or Participant’s performance and for awards for achievement
not otherwise adequately reflected in the awards tied to Revenue, Income, EPS or
Cash Flow.

SECTION IV - COMPENSATION PHILOSOPHY

It is the Company’s philosophy that:

 

  •  

The Company’s executive compensation programs are designed to attract, motivate,
and retain executive talent with the skills, experience, motivation and
commitment needed to optimize stockholder value in a competitive environment.

 

  •  

The Company believes that employee performance and achievement will result in
economic benefits and support the goal of increasing stockholder value in the
Company by achieving specific financial and strategic objectives.

 

  •  

All employees be paid a base salary that is competitive with salaries paid by
comparable organizations, based on each employee’s experience, performance and
geographical location.

 

2



--------------------------------------------------------------------------------

 

  •  

Employees whose efforts achieve the goals outlined in Section III - Purpose, be
provided with the opportunity to significantly increase their total
compensation, via this Plan and certain other benefit plans.

SECTION V - DEFINITIONS

“Budget” or “Budgeted,” when used in conjunction with any measuring device under
this Plan (e.g., Revenue Budget or Budgeted Revenue) shall mean the approved
2011 Budget for each Participant’s Business Unit, adjusted where appropriate to
reflect acquisitions and/or divestitures in accordance with “deal sheets”
approved by, and in the sole discretion of, the Board of Directors.

“Business Unit” shall mean any operating or headquarters unit so established by
the Company. For the 2011 Plan, the designated Business Units are set out in
Section II - Scope, above.

“Cash Flow” shall mean the following:

For all Business Units, Cash Flow is defined as cash provided by operating
activities less purchases of property, plant and equipment (i.e. free cash flow)
in accordance with the policies and procedures of the Company and Accounting
Principles Generally Accepted in the United States of America “GAAP”).

For ALL measurements of Cash Flow, the balance sheet increases and decreases
detailed above shall be the result of comparing the fiscal 2011 year-end balance
sheet to the final ACTUAL balance sheet as at the end of fiscal 2010.

“Earnings Per Share” or “EPS” shall mean fully diluted earnings per share as
computed in accordance with GAAP except for adjustments mutually agreed between
Executive Management and the Board of Directors or Organization & Compensation
Committee.

“Eligible Individual” shall mean any person employed by the Company who is paid
a salary or a fixed monthly amount, as distinguished from an hourly wage.

“Executive Management” shall mean the CEO and the CFO for purposes of
administering this Plan.

“Executive Team” shall mean certain senior executives, including members of
management covered by Rule 16(b) under the Securities and Exchange Act of 1934,
designated by the Committee as the key executive management of the Company, CVI
and CSI.

“Income” shall mean the operating income for each individual Business Unit in
accordance with GAAP except for adjustments mutually agreed between Executive
Management and the Board of Directors or Organization & Compensation Committee.

 

3



--------------------------------------------------------------------------------

“Participant” shall mean any Eligible Individual selected to have the
opportunity to earn an award under the Plan in accordance with its terms.

“Revenue” shall mean net revenue accounted for in accordance with GAAP,
including freight costs reimbursed by customers but adjusted for the use of
budgeted currency rates. In general terms, net revenue is the result of
deducting from total gross revenue any returns, discounts, rebates and any sales
tax charged to customers.

“Salary” shall mean the actual base salary paid to an Eligible Individual during
the Year while a Participant in the Plan. No items of supplemental compensation
(prior year bonus, relocation or automobile allowances, special stipends, etc.)
will be considered part of Salary.

“Year” shall mean the fiscal year of the Company, which is November 1 through
October 31.

SECTION VI - ELIGIBILITY FOR PARTICIPATION

Participation in the Plan will be offered to those Eligible Individuals who, in
the opinion of the Company, are in a position to significantly influence the
Company’s Revenue, Income, EPS and/or Cash Flow. Eligibility for participation
shall be at the sole discretion of the Committee, which may delegate this
authority to Executive Management for non Executive Team reporting levels.

SECTION VII - AWARD OPPORTUNITY

At the beginning of each Year, or as otherwise appropriate, the Committee, which
may delegate this authority to Executive Management for non Executive Team
reporting levels, will classify each Participant into a category indicating his
or her incentive opportunity for achievement of 100% of established goals. The
incentive opportunity will range from 10% to 100% of Salary and may be adjusted
upward or downward from the previous Year’s level.

SECTION VIII - DETERMINATION OF INCENTIVE PAYMENT

Each Participant’s incentive award opportunity will be based in part on the
performance of the Business Unit of which Participant is a member and in part
based on a discretionary evaluation of his or her performance. In the event that
any Participant, other than members of the Executive Team, works for more than
one Business Unit over the course of the Year, Executive Management shall, in
its sole and absolute discretion, prorate IPP achievement; however, in no event
shall any Participant receive a total IPP amount greater than the maximum amount
that would have been payable had Participant been employed solely by the
Business Unit which receives the greatest IPP achievement. The total award
opportunity for Business Units will be the sum of applicable assigned percentage
weightings for Revenue, Income, EPS and Cash Flow (together, “Quantitative
Criteria”) and discretionary, as set out in Attachment I. At the discretion of
Executive Management, the calculations for certain individual Participants’
quantitative incentive awards may be prorated between a Business Unit and
Corporate Headquarters.

 

4



--------------------------------------------------------------------------------

Goals for earning an award payment will be based on the percentage of Budget
achievement generated for each of the Quantitative Criteria. Executive
Management will provide the Committee a report on variances to the consolidated
Budgets for Revenue, Income, Income excluding Archer, EPS and Cash Flow,
highlighting key variances including nonrecurring, noncontrollable and/or
discretionary items. The Committee may elect to include or exclude certain of
these items for purposes of determining the overall Corporate HQ quantitative
Budget achievement. Executive Management may exercise this same discretion in
assessing the Budget achievement of each of the Company’s other Business Units.
The amount of discretionary payments reflects the qualitative assessment of each
individual Participant’s performance, by his or her supervisor, senior
management and/or Executive Management. Executive Management will consult with
the Committee before determining the overall level of achievement of each
Business Unit’s discretionary criteria, the percentage achievements of which may
vary from Participant to Participant. The level of achievement of both the
quantitative and discretionary components for each of the Executive Team shall
be recommended by Executive Management to the Committee. The determination of
the amounts of said components for each Executive Team will be made by the
Committee.

Each Quantitative Criteria will be measured separately for achievement of
Budget. The matrix below indicates the level of IPP achievement that coincides
with a given Budget achievement. The two primary or larger Quantitative
Criteria, which may be two of three if there are three primary, must achieve at
least 95% IPP percentage achievement before the total IPP payment associated
with Quantitative Criteria can exceed 100%. The IPP achievement of the
discretionary portion may also range from 0% to a percentage deemed appropriate
by Executive Management and, in the case of the Executive Team, determined by
the Committee after receipt of recommendations from Executive Management.

 

If Revenue Is

 

If EPS, Free Cash

Flow or Income

Achievement is (2) (4)

 

IPP Achievement is (1)

Less than 85%   Less than 85%   0% 88%   88%   25% 92%   92%   50% 96%   96%  
75% 100%   100%   100% 105%   110%   150% 110% or more   120% or more   200%
Maximum(2)

 

(1) This is of the level indicated as the “Incentive Opportunity” in Section
VII.

(2) Executive Management and/or the Committee reserves the right to adjust
indicated levels for quantitative criteria where target figures are so small as
to invite anomalous results.

(3) The Committee in its discretion may reduce the bonus that otherwise would be
payable based on satisfaction of the foregoing quantitative goals to take into
account such qualitative factors as it may determine; provided however, the
Committee may not reduce such bonus by more than 25%.

 

5



--------------------------------------------------------------------------------

(4) Non GAAP EPS will be considered where circumstances warrant and are approved
by the Board of Directors or Organization & Compensation Committee.

Specific examples of the award determination process are included as Attachment
III.

SECTION IX - FORM OF PAYMENT

Payments under this Plan may be made in the form of a combination of cash and
common stock of the Company. The percentage mix of the payment will be at the
sole discretion of the Board of Directors of the Company, subject to the
limitation that the stock portion of the payment will not exceed 50% of the
total. Such determination will be made at the time the Board approves payments
to be made under the Plan. Unless recommended otherwise by the Committee to the
Board of Directors, any common stock portion of the payment will be made in
shares of restricted stock bearing a restriction of up to 30 days, at no cost to
the Participant other than required payments for taxes. The Committee may elect
to pay the CEO, for achievement above 75%, in restricted stock or restricted
stock units with up to three-year cliff vesting.

SECTION X - TIMING OF AWARD PAYMENTS

Incentive award payments for each Participant will be made net of all required
withholdings, and will be calculated and accrued in the appropriate Business
Unit’s books from time to time during the Year based on projected results for
Quantitative Criteria and a reasonable estimate of the discretionary percentage.
The indicated payment for Quantitative Criteria plus a reasonable estimate of
discretionary must be accrued for as at the end of each Year. No IPP payments
for Quantitative Criteria in excess of the accrual balance will be made. Such
accruals will be calculated based upon each Business Unit’s performance against
Budget for the Year then ended as discussed above and illustrated in the
attached examples. No payments will be made to any Participant until Executive
Management has had an opportunity to review the results of the first two months
of the subsequent Year. To the extent that such first two months results reflect
negative anomalies that are determined by Executive Management to relate back to
the previous Year, award payments for such Year may be delayed by Executive
Management and, subject to approval by the Committee, may be decreased or
canceled. The target date to release payments, therefore, will be January 31,
2012, subject to acceleration or delay by Executive Management, in its sole and
absolute discretion.

SECTION XI - TERMINATION OF EMPLOYMENT

Except where required pursuant to a previously existing employment agreement (or
extenuating circumstances, which will be handled on an ad hoc basis by Executive
Management), any Participant whose employment is terminated by the Company prior
to the end of the Year, or by the Participant prior to the payment for such Year
for any reason other than death or retirement or disability consistent with the
Company’s then current provisions for retirement and/or disability, will forfeit
any opportunity to receive an award under the Plan for that Year.

 

6



--------------------------------------------------------------------------------

In the case of a Participant’s retirement, disability or death, such Participant
(or designated heir in the event of the Participant’s death) may, at the
discretion of Executive Management, be eligible to receive a pro rata payment
under the Plan for the period prior to cessation of active full-time employment.
Pro rata payments will be made concurrently with other payments under the Plan.

SECTION XII - NEW HIRES AND PROMOTIONS

Individuals hired or promoted during the Year may become Participants in the
Plan subject to the approval of Executive Management. Partial Year Participants
may be eligible to earn a pro rata award. Separate pro rata calculations will be
made for any Participant who is promoted to a higher Incentive Opportunity
during the Year.

SECTION XIII - GENERAL PROVISIONS

 

(1) Each Participant shall treat as personal and strictly confidential any and
all information related to Participant’s inclusion in the Plan.

 

(2) The expenses of administering the Plan shall be borne by the Company.

 

(3) No employee has any right or claim to be a Participant in the Plan or to
receive a payment under the Plan.

 

(4) Participation in the Plan does not provide any employee the right to be
retained in the employment of the Company.

 

(5) A Participant may not assign or transfer any rights under the Plan. Any
attempt to do so will invalidate those rights.

 

(6) The Plan shall be subject to all applicable federal and state laws and
regulations. Payments made under the Plan shall only be made to the extent
permitted by such laws and regulations, subject to all applicable taxes.

SECTION XIV - AMENDMENT OR TERMINATION

The Plan may be amended or terminated at any time by action of the Board of
Directors of the Company.

SECTION XV - ADMINISTRATION AND INTERPRETATION

Executive Management shall be responsible, in its sole discretion, for
administration of the Plan, and the Committee shall be responsible for
interpretation of this Plan. Such interpretations shall be final.

 

Attachments:   

  I     Weighting Factors

  

 II     List of Participants and Levels of Participation

  

III     Example of Award Determinations [Redacted]

Budgets:    2011 Budgets – Previously provided in the 2011 Budget Presentation
approved by the BOD, and that Cash Flow will be revised to launch off a
certified 10/31/10 balance sheet except for subsequent changes for acquisitions
or divestitures or any other changes approved by the Committee.

 

7



--------------------------------------------------------------------------------

ATTACHMENT I

WEIGHTING FACTORS

----- Weighting Percentages of IPP Entitlement Factors -----

 

     Revenue    Income   EPS    Cash Flow    Discretionary    Total

All CVI Units

   20    25   10    20    25    100

All CSI Units

   20    25   10    20    25    100

Corporate HQ

   20    10*   25    20    25    100

Two top financial metrics in the Quantitative Criteria, which may be two of
three if there are three primary, must achieve at least 95% of IPP percentage
achievement before the total IPP payment associated with the Quantitative
Criteria can exceed 100%.

 

* Weighting 50% CVI and 50% CSI

 

8



--------------------------------------------------------------------------------

ATTACHMENT II

NAMED EXECUTIVE OFFICERS AND LEVELS OF PARTICIPATION

 

NAME

    

TITLE

  

FY 2011 IPP

ELIGIBILITY %

Robert S. Weiss      President & Chief Executive Officer    100%
Eugene J. Midlock      Senior Vice President & Chief Financial Officer    60%
John A. Weber      President, CooperVision, Inc.    60% Nicholas J. Pichotta
     Chief Executive Officer, CooperSurgical, Inc.    45% Paul L. Remmell     
President & Chief Operating Officer, CooperSurgical, Inc.    45%

 

9